Citation Nr: 1707409	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 



THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this issue in July 2013 and July 2014.  In the July 2013 remand, the Board remanded the TDIU claim so that the Veteran could attend another Board hearing since the transcript from a previous Board hearing was indecipherable.  The Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing in January 2014.  


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and his service-connected bronchial asthma prevents him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The Veteran is service-connected for bronchial asthma which has been assigned a 60 percent rating.  Thus, he meets the schedular criteria for a TDIU.  
See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

The essential remaining issue is whether the Veteran's service-connected bronchial asthma precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In written and oral testimony, the Veteran asserted that his asthma is uncontrollable.  He stated that his respiratory problems such as shortness of breath, tightness in his chest, and wheezing, slow him down to where he is tired and exhausted.  He indicated that he cannot pace himself like he used to do.  He reported that his last work was detailing cars.  His prior employment experience also involved manual labor.  He related that twice a week, he would need to be sent home due to his asthma.  Currently, he stated that he had asthma attacks three times a week, but would control it with oxygen and his nebulizer.  The episodes lasted for different amounts of time, up to 30-40 minutes.  He indicated that he took various medications including the use of a CPAP at night for obstructive sleep apnea (OSA) which he discussed.  However, service connection for OSA has been denied.  The Veteran has reported that his last full-time employment was in November 2008.  He has also indicated that he has cardiovascular problems and hypertension, hearing loss, headaches and back pain, as well as diabetes mellitus (DM) which has symptoms including dizziness, fatigue, balance problems, and visual problems.  The Veteran also indicated that he has psychiatric impairment.  The Veteran reported that he takes many medications which cause him to be tired, weak, dizzy, to have swollen hands and feet, and to have an upset stomach.

The Board notes that records contained in the record reflect that the Veteran has a history of work in the automotive industry, including as a mechanic and performing car detailing, at least since the 1970's.  He reportedly has completed four years of high school and has vocational training as a mechanic.

In November 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had difficulty with asthma doing his job detailing cars because he was sensitive to chemicals and since chemicals seemed to trigger his asthma due to car exhaust, dust and smoke.  Weather changes seemed to trigger his asthma as well.  He last worked in in November 2008 at a job detailing cars.  He reported that he had to leave that job because his daughter was transferred and he followed his daughter to her new location.  

A letter was received from the Veteran's daughter in which she indicated that over the years, the Veteran had problems with breathing, OSA, and nightmares.  

The Veteran's case was subsequently developed to determine if claimed disabilities were secondary to his bronchial asthma; however, service connection was denied for all claimed secondary conditions.  In addition, the Board remanded this case for a medical opinion regarding the Veteran's employability since there was no opinion of record.  

In January 2015, the Veteran was afforded a VA examination which assessed the Veteran's bronchial asthma.  The examiner concluded that the Veteran's asthma would not cause unemployability; especially at a sedentary level.  No further explanation was provided.

The Veteran was examined in September 2015.  The examiner opined that the impact on work from a flare-up of asthma would be that the Veteran would be unable to work for at least 5-7 days and needed to avoid allergens and chemicals.  It was noted that the Veteran used medication, including oxygen, and that he reported to a physician for his exacerbations which occurred at least on a monthly basis.

Attempts were made to secure the Veteran's employment records, but most efforts were futile.  The available records showed that the Veteran worked during the 1980's and 2000's, but the reasons that he ended employment are not shown.  One employer submitted a tax income statement.

The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The evidence in its totality reflects that the Veteran cannot be in the environment in which he has employment experience.  In addition, during periods of flare-ups, he loses a week of work time.  The latest examination indicated that exacerbations occur at least monthly.  The Board recognizes that a VA examiner opined that the asthma does not preclude all employment, but there was no discussion of the flare-up/exacerbation periods.  The recent subsequent examination indicated the additional information in that regard.  The Board recognizes that the Veteran has a myriad of other disabilities which the Veteran believes are secondary to his asthma, but which are not service-connected.  However, even without considering those disabilities, the Veteran's asthma impacts his employment to the point that being gainfully employed with the flare-ups is not feasible.  One employer provided tax records which reflected an income that is not gainful and the Veteran cannot work in the field he has worked in exclusively due to the asthma.  Therefore, the Board finds that the Veteran is unemployable based on the nature and severity of his service-connected bronchial asthma.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disability is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


